Citation Nr: 1032496	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the right 
middle finger and a right index finger disability, claimed as 
right hand arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1961 to 
October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

A February 2010 letter from a private physician indicated that 
the Veteran's service-connected low back and knee disabilities 
have worsened.  The issues of increased ratings for those 
disabilities have not been addressed by the RO, and are referred 
to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 
398 (1995).


FINDING OF FACT

Osteoarthritis of the right middle finger and a right index 
finger disability were not present in service or until many years 
thereafter and are not shown to be related to service or an 
incident of service origin.


CONCLUSION OF LAW

Osteoarthritis of the right middle finger and a right index 
finger disability were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for osteoarthritis of the 
right middle finger and a right index finger condition, claimed 
as right hand arthritis, which he attributes to long term effects 
of using spring-loaded levers on search and signal lights in the 
Navy.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); Pond v. 
West, 12 Vet. App. 341 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

The service medical records contain no complaints of, treatment 
for, or diagnosis of any right hand or finger condition or of 
osteoarthritis of the right hand fingers.  A September 1980 Fleet 
Reserve examination marked the Veteran's upper extremities and 
other musculoskeletal systems as normal.  

Post-service medical records show that the Veteran was first 
diagnosed with osteoarthritis of the right middle finger in 
October 2005.  

In a statement dated in May 2007, the Veteran reported that his 
right hand or middle and index finger condition did not exist 
until two years prior.  He stated that his current condition 
"could have been an affect of [his] job as a Signalman."

The Board recognizes that the Veteran believes his current 
osteoarthritis of the right middle finger and a right index 
finger condition is related to service.  VA must give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim for disability.  38 U.S.C. § 1154(a) (West 
2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence because it 
is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his osteoarthritis of the right middle 
finger and a right index finger disability are related to 
service.  The Board also believes that the Veteran is sincere in 
expressing his opinion with respect to the etiology of the 
disabilities.  However, the Veteran has not claimed that he has 
medical training that would permit him to make a diagnosis 
concerning the etiology of the conditions.  There is no 
indication that the Veteran had osteoarthritis of the right 
middle finger or any right index finger disability during 
service.  The service medical records show no complaints of, 
treatment for, or diagnosis of osteoarthritis of the right middle 
finger or any right index finger disability.  Moreover, the Board 
finds the absence of complaints of osteoarthritis for many years 
after service to be highly probative evidence against the 
Veteran's claim.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330 (Fed. Cir. 2000).  Moreover, the Veteran 
reported in May 2007 that his osteoarthritis of the right middle 
finger and a right index finger disability, claimed as right hand 
arthritis, did not exist during service but had manifested two 
years prior.  Consequently, the Board finds that the weight of 
the probative evidence is against the Veteran's claim for service 
connection for osteoarthritis of the right middle finger and a 
right index finger condition.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the 
preponderance of the evidence is against the Veteran's claims, 
service connection for osteoarthritis of the right middle finger 
and a right index finger disability must be denied.  38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

The Veteran was not afforded a VA examination in connection with 
his service connection claim for osteoarthritis of the right 
middle finger and a right index finger condition, claimed as 
right hand arthritis.  The evidence of record is such that the 
duty to obtain medical examinations was not triggered in this 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The first 
pertinent evidence of record showing a diagnosis of and treatment 
for osteoarthritis of the right middle finger and a right index 
finger disability, claimed as right hand arthritis is nearly 25 
years after discharge from service.  There is no competent 
evidence of record that shows that any right middle finger or 
index finger disability is or may be related to service or any 
incident therein.  Accordingly, the Board also finds that the 
competent medical evidence of record is sufficient to make a 
decision on the claim.  Thus, there is no requirement to obtain a 
VA medical examination in this case.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Furthermore, the Board finds that an 
examination is not required because the evidence does not show 
any event or injury in service.  38 C.F.R. § 3.159(c)(4) (2009).  
Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty to assist requirements.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2009). 

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to obtain; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  Notice 
which informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to 
the claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Letters from the RO dated in August 2006 and October 2006 
apprised the Veteran of the information and evidence necessary to 
establish his claim for service connection.  He was advised of 
the evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  He was also informed him of how VA 
establishes disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
thus finds that the Veteran has been provided adequate notice in 
accordance with regard to his claim for service connection.  38 
U.S.C.A §§ 5103, 5103A (West 2002).

Regarding the duty to assist, service medical records, VA 
treatment records, and private treatment records have been 
obtained and associated with the claims file.  There is no 
indication that the Veteran has provided information to the RO 
about relevant records that are outstanding,.  Accordingly, the 
Board finds that there is no duty to assist that is unmet.  The 
Board finds that VA has sufficiently discharged its duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 




ORDER

Service connection for osteoarthritis of the right middle finger 
and a right index finger disability, claimed as right hand 
arthritis is denied.  



____________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


